ICJ_096_FisheriesJurisdiction_ESP_CAN_1998-12-04_JUD_01_PO_03_FR.txt. 486

OPINION INDIVIDUELLE DE M. KOROMA

[Traduction ]

Le différend tel que défini par l'Espagne — La juridiction de la Cour est
fondée sur le consentement, paragraphe 2 de l'article 36 du Statut — Interpréta-
tion d'une déclaration et d'une réserve à celle-ci en vue d'établir l'intention de
l'Etat déclarant — Droit des Etats d’exclure un objet de la compétence de la
Cour — C'est le consentement et non le droit applicable qui est l'élément déter-
minant pour établir si la Cour est compétente — Conditions dans lesquelles la
Cour détermine la licéité d'actes exclus par une réserve — La décision de la
Cour n’est ni une autorisation donnée de faire des réserves non valides ni une
renonciation à sa fonction judiciaire — La Cour se réserve le droit inhérent
d'établir sa compétence — Paragraphe 6 de l'article 36 du Statut.

1. Pour l'Espagne, le présent différend tient essentiellement à la ques-
tion de savoir si le Canada peut prétendre, en droit international, exercer
sa juridiction sur des navires étrangers en haute mer. De ce fait, prétend
l'Espagne, le litige n’est plus couvert par la réserve faite par le Canada
lorsqu'il a accepté la juridiction obligatoire de la Cour, mais concerne
plutôt un principe fondamental du droit international. L'Espagne affirme
en outre que si elle admet la réserve canadienne, la Cour ne sera plus en
mesure d'établir si l’adoption et l’application par le Canada des mesures
de conservation et de gestion en question violent les normes régissant la
licéité de ces mesures en droit international, et notamment le principe de
la liberté de la haute mer et l'interdiction du recours à la force.

2. Quoique j'aie voté, comme la majorité des membres de la Cour, en
faveur de l'arrêt rendu en l’espèce, je considère néanmoins que les ques-
tions soulevées par l'Espagne sont si importantes et si fondamentales,
tant du point de vue du rôle de la Cour en tant qu’organe judiciaire prin-
cipal pour l'administration de la justice entre les Etats que du point de
vue de sa fonction judiciaire, que j'estime devoir présenter certaines
observations à ce sujet.

3. Tout d’abord, les deux Parties ne contestent ni l’une ni l’autre le
principe selon lequel la compétence de la Cour se fonde sur l’acceptation
de celle-ci et que sa juridiction obligatoire, telle que prévue au para-
graphe 2 de l’article 36 du Statut, suppose l’existence d’un consentement,
exprimé dans une déclaration d’acceptation faite par l'Etat considéré. Ce
principe n’a pas été contesté en tant que tel mais, eu égard aux interpré-
tations différentes qui en sont données par les Parties, il est à la fois per-
tinent et utile de rappeler que c’est en vertu de la liberté absolue et dis-
crétionnaire de participer ou de ne pas participer au système de la clause
facultative que se font les réserves à la déclaration dans le cadre dudit
système. Il s’ensuit que lorsqu'un Etat assortit sa déclaration d’accepta-
tion d’une réserve excluant les différends concernant tel ou tel objet, il

58
COMPÉTENCE PÊCHERIES (OP. IND. KOROMA) 487

circonscrit ou limite la compétence de la Cour en ce qui concerne l’appli-
cation des principes et normes du droit international qu’elle aurait invo-
qués si cet objet n’avait pas été exclu de sa compétence — et ce, même si le
champ d’application de ces principes et normes est plus large que la ques-
tion précise sur laquelle porte le différend considéré.

4, A la lumière de ces principes fondamentaux, j’en suis arrivé à la
conclusion que puisque le Canada à exclu de la compétence de la Cour
«les différends auxquels pourraient donner lieu les mesures de gestion et
de conservation», la question de savoir si la Cour peut exercer sa juridic-
tion dépend bel et bien de l’objet du litige et non du droit applicable ou
des normes présumées enfreintes. En d’autres termes, dès lors qu’il est
établi que le différend porte sur l’objet défini ou exclu dans la réserve, le
différend échappe à la compétence de la Cour, quelle que soit la portée
des normes qui auraient été violées. Ou pour présenter les choses diffé-
remment, à partir du moment où la Cour a établi que les mesures de
conservation et de gestion visées par la réserve contenue dans la déclara-
tion canadienne peuvent être définies comme des mesures tendant à la con-
servation et à la gestion des ressources marines et qu’elles sont conformes
aux normes coutumières et à la pratique établie, la Cour ne peut que
se refuser à fonder sa compétence sur des principes et normes présumés
enfreints ou présentés comme applicables.

5. Compte tenu de ce qui précède, j'estime que la Cour a agi sagement
en s’interrogeant sur les points suivants afin d'établir si elle était ou non
compétente en l'espèce: le Canada a-t-il fait une déclaration d’accepta-
tion de la juridiction obligatoire de la Cour en vertu du paragraphe 2 de
l’article 36 du Statut le 10 mai 1994? Cette déclaration exclut-elle de sa
compétence les différends auxquels pourraient donner lieu les mesures de
gestion et de conservation et l'exécution de telles mesures? Les actes visés
par la requête appartiennent-ils à la catégorie d’actes ainsi exclue?

6. En répondant par l’affirmative à ces questions, la Cour a non seu-
lement mesuré et défini correctement la portée de la déclaration cana-
dienne, mais elle a aussi réaffirmé que sa compétence pour connaître d’un
différend découle du Statut et du consentement de l'Etat déclarant tel
qu’exprimé dans sa déclaration, et non du droit applicable. C’est ainsi
que je comprends la conclusion à laquelle est parvenue la Cour au para-
graphe 85 de l’arrêt, où elle déclare:

«La licéité des actes que la réserve à la déclaration du Canada
entend exclure de la compétence de la Cour ne présent[e] pas de per-
tinence aux fins d'interpréter les termes de cette réserve...»

A cet égard, je considère comme plus pertinente en l’espèce l’affirma-
tion de la Cour, au paragraphe 55 de son arrêt, selon laquelle:

«Il existe une distinction fondamentale entre l’acceptation par un
Etat de la juridiction de la Cour et la compatibilité de certains actes

59
COMPÉTENCE PÊCHERIES (OP. IND. KOROMA) 488

avec le droit international. L’acceptation exige le consentement. La
compatibilité ne peut être appréciée que quand la Cour examine le
fond, après avoir établi sa compétence et entendu les deux parties
faire pleinement valoir leurs moyens en droit.»

À mes yeux, la question décisive ne saurait pas non plus être celle de
savoir si tels ou tels régimes conventionnels s'appliquent à l’objet de la
réserve, ni celle de savoir si l'interprétation de la déclaration doit se faire
en vertu du régime instauré par la convention de Vienne sur le droit des
traités ou conformément à des principes généraux du droit international
tels que le principe selon lequel l'exception à une règle ne saurait infirmer
la règle elle-même. Ainsi qu'il est souligné dans l’arrêt, ces régimes et
principes juridiques ne sauraient s’appliquer de la même manière à une
déclaration faite en vertu d’une clause facultative, laquelle est sui generis
et régie par des règles qui lui sont propres. S’il n’en allait pas ainsi, non
seulement les limites au consentement de l’Etat telles qu’énoncées dans sa
déclaration ne seraient pas respectées ou n’apparaitraient pas respectées
— ce qui serait contraire au Statut — mais en outre, la distinction de
procédure entre la phase relative à la compétence et la phase relative au
fond d’une affaire n’existerait plus, ce qui serait lourd de conséquences.

7. Quoi qu’il en soit, la décision de la Cour ne saurait en aucune façon
être considérée, et encore moins interprétée, comme autorisant les Etats
de faire, au titre de la clause facultative, une déclaration ou une réserve
incompatible avec le Statut. Au contraire, la décision de la Cour doit être
interprétée comme consacrant et réaffirmant le principe selon lequel les
réserves limitant la portée de la juridiction obligatoire sont admises dans
le cadre du système de la clause facultative, et selon lequel la Cour ne
peut étendre sa compétence au-delà des limites du consentement donné
par l'Etat déclarant. Cette décision ne doit pas non plus être considérée
comme signifiant que la Cour renonce à sa fonction judiciaire. Ainsi que
le confirme l'arrêt, la Cour réserve son droit inhérent de décider, en cas
de contestation et conformément au paragraphe 6 de l’article 36 de son
Statut, si elle est compétente dans une affaire dont elle a été saisie. Elle
peut aussi décider qu'une réserve a été invoquée de mauvaise foi et rejeter
les vues de l'Etat en question.

(Signé) Abdul G. KOROMA.

60
